Case 8:21-mc-00041-WFJ-AEP Document 9 Filed 08/05/21 Page 1 of 2 PageID 46




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION


    MATTHEW ORSO AS SUCCESSOR TRUSTEE
    TO KENNETH D. BELL IN HIS CAPACITY
    AS COURT-APPOINTED RECEIVER FOR
    REX VENTURE GROUP, LLC,
    d/b/a ZEEKREWARDS.COM,

                 Plaintiff,

    v.                                                Case No. 8:21-mc-41-WFJ-AEP

    JULES HARDING,

                 Defendant.
                                           /

                                         ORDER

           Pursuant to Federal Rule of Civil Procedure 4.1, Plaintiff Nationwide

    Judgment Recovery, LLC, as Assignee of Matthew Orso as Successor Trustee to

    Kenneth D. Bell in His Capacity as Court-Appointed Receiver For Rex Venture

    Group, LLC, D/B/A ZEEKREWARDS.COM (“Plaintiff”), requests that the

    Court specially appoint any employee or agent of ABC Legal, who is otherwise

    legally permitted to effectuate service of process under applicable law, to serve the

    court-ordered writs in this matter upon the garnishees. Federal law governs who

    may serve a writ of garnishment (Doc. 8). See Fed. R. Civ. P. 69(a)(1) (“The

    procedure ... in proceedings supplementary to and in aid of judgment ... must accord

    with the procedure of the state where the court is located but a federal statute

    governs to the extent it applies.”). The Federal Rules have the “force and effect” of
Case 8:21-mc-00041-WFJ-AEP Document 9 Filed 08/05/21 Page 2 of 2 PageID 47




    a federal statute. See Sibbach v. Wilson & Co., 312 U.S. 1, 13 (1941) (stating a federal

    rule established within the power delegated to the Supreme Court “has the force of

    a federal statute”). In turn, the Federal Rules permit the appointment of a special

    process server to deliver a writ of garnishment like the one at issue here. See Fed.

    R. Civ. P. 4.1 (“Process-other than a summons under Rule 4 or a subpoena under

    Rule 45-must be served by a United States marshal or deputy marshal or by a person

    specially appointed for that purpose.”); see also Sumner v. Garner, No. 6:18-CV-40-

    ORL-28GJK, 2019 WL 6716193, at *1 (M.D. Fla. Dec. 9, 2019); Francois v.

    Washmonbo, Inc., No. 05-23368-CIV, 2008 WL 2694752, at *2 (S.D. Fla. July 8,

    2008). Accordingly, this Court grants the motion (Doc. 8) and authorizes any

    employee or agent of ABC Legal, who is otherwise legally permitted to effectuate

    service of process under applicable law, to serve the writs of garnishment on the

    garnishees in this matter.

            DONE AND ORDERED in Tampa, Florida, on this 5th day of August

    2021.




    cc: Counsel of Record




                                               2
